IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40728

STATE OF IDAHO,                                  )    2014 Unpublished Opinion No. 463
                                                 )
       Plaintiff-Respondent,                     )    Filed: April 18, 2014
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
LORI CAROL ERICKSON,                             )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of seven years, with a minimum period of confinement of two years,
and a concurrent unified sentence of five years, with a minimum period of confinement of three
years, for one count of possession of a controlled substance and one count of possession of a
controlled substance by an inmate. We affirm.
       Lori Carol Erickson pled guilty to one count of possession of a controlled substance. I.C.
§ 37-2732(c) and one count of possession of a controlled substance by an inmate, I.C. § 18-2511.
In exchange for her guilty pleas, additional charges were dismissed.        Following her plea,
Erickson was sentenced to a unified term of seven years, with a minimum period of confinement

                                                1
of two years, and a concurrent unified sentence of five years, with a minimum period of
confinement of three years. The district court suspended the sentences and placed Erickson on
probation. Following violation of the terms of her probation, the district court revoked probation
and ordered execution of the original sentences. However, the district court retained jurisdiction
and Erickson was sent to participate in the rider program. After Erickson completed her rider,
the district court relinquished jurisdiction.
        Erickson appeals, claiming that the district court erred in relinquishing jurisdiction and
that it was an abuse of discretion and for the district court not to have sua sponte reduced the
sentences upon relinquishment of jurisdiction. Citing State v. Perry, 150 Idaho 209, 45 P.3d 961
(2010), the state argues that this issue was not preserved through an objection before the trial
court and Erickson has not shown fundamental error. We assume, without deciding, that we may
review the district court’s decision. The decision to place a defendant on probation or whether,
instead, to relinquish jurisdiction over the defendant is a matter within the sound discretion of the
district court and will not be overturned on appeal absent an abuse of that discretion. State v.
Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d
594, 596-97 (Ct. App. 1990). Both our standard of review and the factors to be considered in
evaluating the reasonableness of the sentence are well established and need not be repeated here.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion. The order of the district court relinquishing
jurisdiction and Erickson’s sentences are affirmed.




                                                 2